DETAILED ACTION
Status of Claims
This is a first office action on the merits in response to the application filed on 03/11/2020.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
	Claims 4 and 14 recite “determining [determine], based on the first proximity being less than the threshold proximity, fifth data and sixth data, the fifth data and the sixth data associated with an account attribute, wherein determining the risk score is further based on a comparison of the fifth data to the sixth data.” The specification is in silent with this limitation. The specification discloses that the system may evaluate other data, such as the name and billing address of the user with payment information (see paragraph [0057]), but the specification does not disclose that the evaluation of other data is based on the first proximity being less than the threshold proximity.
	Claims 5-7 and 15-17 are rejected because they depend on the rejected claims 4 and 14, respectively. 

Claim Rejections - 35 USC § 101
35 U.S.C.101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	In the instant case, claims 1-10 are directed to a method, claims 11-18 are directed to a system, and claims 19-20 are directed to a non-transitory computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention. 
Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for determining the proximities by comparing the received data and the stored data, and then determining whether an action is a fraudulent action. Additionally, the steps of determining a risk score based on the proximities and a fraudulent action based on a risk score could be performed in the human mind. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims, such as the use of a processor and a memory,  merely use a computer as a tool to perform an abstract idea. Specifically, a processor and a memory perform the steps or functions of receiving data, retrieving data, comparing data, and determining a fraudulent action based on the comparison. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a processor and a memory to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of identifying a fraudulent action by comparing data. As discussed above, taking the claim elements separately, a processor and a memory perform the steps or functions of receiving data, retrieving data, comparing data, and determining a fraudulent action based on the comparison. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of identifying a fraudulent action by comparing data. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-10, 12-17, and 20 further describe the abstract idea of identifying a fraudulent action by comparing data. Claims 2, 12, and 20 disclose comparing the encrypted data. Claims 3 and 13 disclose encrypted data. Claims 4 and 14 disclose comparing additional data. Claims 5 and 15 disclose that the action is to activate an account. Claims 6 and 16 disclose the characteristics of the fraudulent action. Claims 7 and 17 disclose the characteristics of the account attribute. Claims 8 and 18 disclose the characteristics of the first data. Claims 9 and 10 discloses determining a risk score. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over GULAK et al. (US 20170293913 A1) in view of Sakemi et al. (US 20160204936 A1). 
Claims 1, 11, and 19:
	GULAK discloses the following:
	a.	a memory coupled to at least one processor, the least one processor configured to. (See Fig. 1; Fig. 3; and paragraph [0138], “[t]he data system 22 may include a network interface 80, a data accumulator 82, a query constructor 84, a user interface 86, and a calculation engine 88. The data system 22 may further include memory [e.g., RAM, hard-drive, solid-state drive, etc.] for storing encrypted data 50, encrypted calculation results (ER) 54, data 90, and authorizations 92. The data system 22 may also include a processor configured to execute the data accumulator 82, the query constructor 84, the user interface 86, and the calculation engine 88 and to control operations of the data system 22.”)
	b.	receiving, by at least one processor of a device, first data and second data, the first data and the second data being homomorphically encrypted, the first data associated with a first type of data, and the second data associated with a second type of data. (See paragraph [0006], “receiving a transaction request to complete a financial transaction, with at least a portion of the request encrypted according to a homomorphic encryption scheme, and the transaction request comprising confidential cardholder data including an account number, non-confidential cardholder data and transaction data; retrieving one or more sets of encrypted comparison cardholder data encrypted according to a homomorphic encryption scheme”; Fig. 1; paragraphs [0100]-[0101], “[i]n an embodiment, the following fields may be encrypted using quantum secure lattice-based Fully Homomorphic Encryption [FHE]: the middle 3-9 digits of the credit card number [e.g. the secure portion of the account number], the expiry date and the CVV number. These fields may never be decrypted at any point in the verification process. They may always be in the ciphertext [Ctxt] form”; paragraphs [0103]-[0104]; and paragraph [0111], “[a]ccording to an embodiment, in performing the secure credit card authentication, the middle digits [for this example, 6 digits for a 16-digit card number are assumed] of the credit card number are first converted into bits where each bit is then encrypted using FHE encryption. The same process is performed for the expiry date and the CVV number. These encrypted bits are then sent on the network along with the cardholder name, bank name, BIN number, and last 4 digits of the credit card to the payment processor which then forwards them to the appropriate card issuer.”)
	c.	retrieving, by the at least one processor, third data associated with the first type of data, the third data being homomorphically encrypted; retrieving, by the at least one processor, fourth data associated with the second type of data, the fourth data being homomorphically encrypted. (See paragraph [0006], “retrieving one or more sets of encrypted comparison cardholder data encrypted according to a homomorphic encryption scheme”; and paragraph [0111], “[t]he card issuer will then receive this information, and using the cardholder name and last 4 digits of the card number, it will narrow down the search to just a few possible matching accounts [due to the match in the name and the last 4 digits] and the corresponding encrypted information will be fetched. Secure authentication is then applied between the incoming encrypted information and the possible matching accounts.”)
	d.	determining, by the at least one processor, a first match between the first data and the third data; determining, by the at least one processor, a second match between the second data and the fourth data. (See paragraph [0006], “comparing the confidential cardholder data to each set of the comparison cardholder data using one or more homomorphic operations to determine which set of comparison cardholder data matches the confidential cardholder data and validating the confidential cardholder data,” and paragraph [0111], “[t]he matching account, if all the bits of the credit card number, expiry date, and CVV numbers match [and possibly BIN number if used], and if the requested transaction amount is less than the account balance or limit, an encrypted indicator of z=1 will be generated. The encrypted indicator, either ‘0’ or ‘1’ can then be multiplied by a number corresponding to the order of this entry against the reduced list.”)
	e.	determining, by the at least one processor and based on the matches, a fraudulent action associated with the first data and the second data. (See paragraph [0111] and paragraph [0114], “[f]or example, there may be a separate list of stolen/lost cards and cardholder data against which the transaction request may be compared as well. In that case, the card number may be valid, but the authentication denied, if the card also appears on the stolen/lost list. A similar process may also be used for other validation and authentication lists, such as blacklisted countries for transaction, while remaining compliant with laws regarding disclosure of such information.”)
	GULAK does not explicitly disclose the following:
	determining  proximities between the received data and retrieved data;
	determining, based on the proximities, a risk score associated with the first data and the second data; and
	determining, based on the risk score, a fraudulent action associated with the first data and second data.
	However, Sakemi discloses the following:
	a. 	determining a proximity (i.e., a distance) between the received data and retrieved data. (See Fig. 1; Fig. 3; paragraphs [0058]-[0060], “[t]he calculation server 100, upon receiving the data E(pm.sub.2(B)) from the terminal device 10, calculates a Hamming distance between the data E(pm.sub.2(B)) and the transformed data E(pm.sub.1(A′)) in the encrypted state [S33]”; and paragraphs [0105]-[0107].)
	b.	determining, based on the proximity, a risk score associated with the data. (See Fig. 4 and paragraphs [0111]-[0114], “[t]hereafter, the determining unit 231 determines whether D.sub.H is smaller than a threshold [θ] set in advance, that is, whether the Hamming distance between A and B is smaller than the threshold [S104]. If D.sub.H is not smaller than the threshold [θ] set in advance [NO at S104], the determining unit 231 determines that a matching result is NG, and the process proceeds to S113. If D.sub.H is smaller than the threshold [θ] set in advance [YES at S104], the determining unit 231 initializes a counter [Count] [Count=0] [S105]…. If D.sub.1 is not smaller than the threshold [θ] set in advance [NO at S108], the determining unit 231 does not count up the counter [Count], and the process proceeds to S110. If D.sub.1 is smaller than the threshold [θ] set in advance [YES at S108], the determining unit 231 counts up the counter [Count], and the process proceeds to S110.”)
	c.	determining, based on the risk score, a fraudulent action associated with the data. (See Fig. 4; paragraph [0103]; and paragraphs [0114]-[0116], “[i]f the number counted as the counter [Count] is smaller than the false acceptance rate [YES at S111], the determining unit 231 determines that a matching result is OK, and the process proceeds to S112…. Therefore, if determination is performed by counting the number of determinations indicating that the Hamming distance between B and random vector generated from A is smaller than the threshold, it is possible to accurately detect the spoofing attack by wolf.”)
	GULAK discloses comparing multiple encrypted data associated with different data types. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GULAK, to incorporate with the teachings of Sakemi, to determine proximities between the received data and the retrieved data, a risk score based on the proximities, and a fraudulent action associated with the received data, so that the system can detect a spoofing attack by determining a risk score based on the distance between the received data and the retrieved data to make the verification process more accurate and more secure.

Claims 2, 12, and 20:
	GULAK in view of Sakemi discloses the limitations shown above.
	GULAK further discloses wherein the first data and the third data remain homomorphically encrypted while determining the first march, and wherein the second data and the fourth data remain homomorphically encrypted while determining the second march. (See paragraph [0006]; paragraph [0100]; and paragraph [0111].)
	Sakemi discloses determining the proximity. (See Fig. 1; Fig. 3; paragraphs [0058]-[0060]; and paragraphs [0105]-[0107].)
	GULAK discloses comparing multiple encrypted data associated with different data types. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GULAK, to incorporate with the teachings of Sakemi, to determine proximities between the received data and the retrieved data, so that the system can detect a spoofing attack by determining the distance between the received data and the retrieved data to make the verification process more accurate and more secure.

Claims 3 and 13:
	GULAK in view of Sakemi discloses the limitations shown above.
	GULAK further discloses wherein the first data comprises first ciphertext, and wherein the second data comprises second ciphertext. (See paragraph [0100].)

Claims 4 and 14:
	GULAK in view of Sakemi discloses the limitations shown above.
	GULAK further discloses determining that the first comparison is less than a threshold proximity; and determining fifth data and sixth data, the fifth data and the sixth data associated with an account attribute, wherein determining the match is further based on a comparison of the fifth data to the sixth data. (See paragraph [0100] and paragraph [0111].)
	Sakemi discloses determining a proximity and a risk score based on the proximity. (See Fig. 1; Fig. 3; paragraphs [0058]-[0060]; and paragraphs [0105]-[0107]; Fig. 4 and paragraphs [0111]-[0114].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GULAK, to incorporate with the teachings of Sakemi, to determine proximities between the received data and the retrieved data and a risk score based on the proximities, so that the system can detect a spoofing attack by determining a risk score based on the distance between the received data and the retrieved data to make the verification process more accurate and more secure.

Claims 7 and 17:
	GULAK in view of Sakemi discloses the limitations shown above.
	GULAK further discloses wherein the account attribute is a name or an address associated with the account. (See paragraph [0100]-[0101] and paragraph [0111].) 
	Claims 7 and 17 recite “wherein the account attributes is a name or an address associated with the account.” This describes characteristics of the account attributes. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claims 8 and 18:
	GULAK in view of Sakemi discloses the limitations shown above.
	GULAK further discloses wherein the first data is associated with a social security number or a payment number. (See paragraph [0100].)
	Claims 8 and 18 recite “wherein the firs data is associated with a social security number or a payment number.” This describes the characteristics of the first data. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over GULAK et al. (US 20170293913 A1) in view of Sakemi et al. (US 20160204936 A1), and further in view of Wuerch et al. (US 20140051417 A1).
Claims 5 and 15:
	GULAK in view of Sakemi discloses the limitations shown above.
	GULAK discloses wherein the first data, the second data, and the fifth data are associated with a request for a financial process associated with an account. (See paragraphs [0100]-[0101] and paragraph [0111].)
	Neither GULAK nor Sakemi explicitly discloses a request to activate an account.
	However, Wuerch discloses a request comprising a set of data to activate an account. (See paragraphs [0030]-[0033].)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GULAK and Sakemi, to incorporate with the teachings of Wuerch, to implement the homomorphic encryption on a request to activate an account, so that the sensitive information in the request and the activation process can be more secure.
	Claims 5 and 15 recite “wherein the firs data, the second data, and the fifth data are associated with a request to activate an account.” This describes the characteristics of the request. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claims 6 and 16:
	GULAK in view of Sakemi and Wuerch discloses the limitations shown above.
	GULAK further discloses wherein the fraudulent action indicates that the account is fraudulent. (See paragraph [0111] and paragraph [0114].)
	Claims 6 and 16 recite “wherein the fraudulent action indicates that the account is fraudulent.” This describes the characteristics of the fraudulent action. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over GULAK et al. (US 20170293913 A1) in view of Sakemi et al. (US 20160204936 A1), and further in view of KOGURE et al. (JP 2011211593 A).
Claim 9:
	GULAK in view of Sakemi discloses the limitations shown above.
	GULAK discloses determining a match between the first ciphertext and the second ciphertext. (See paragraph [0100] and paragraph [0111].)
	Sakemi discloses determining a distance between the encrypted data, and wherein the risk score is based on the distance. (See Fig. 1; Fig. 3; paragraphs [0058]-[0060]; and paragraphs [0105]-[0107]; Fig. 4 and paragraphs [0111]-[0114].)
	Neither GULAK nor Sakemi discloses determining a Levenshtein-Damereau distance. 
	However, KOGURE discloses determining a Levenshtein-Damereau distance. (See page 7, paragraph 4, “[a]s a specific example of the biometric authentication algorithm f, for example, an algorithm for determining whether the Hamming distance is equal to or less than a certain value. As another specific example, it may be determined by the Levenshtein distance in addition to the determination by the Hamming distance. In addition, if the homomorphic encryption E is a completely homomorphic encryption capable of both addition and multiplication operations, the biometric authentication algorithm f can use any algorithm.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GULAK and Sakemi, to incorporate with the teachings of KOGURE, to determine a Levenshtein-Damereau distance between homomorphically encrypted data, so that the system could be more flexible through implementing different algorithms for biometric authentication.


Claim 10:
	GULAK in view of Sakemi and KOGURE discloses the limitations shown above.
	Sakemi discloses wherein determining the risk score comprises determining that the distance is less than a threshold distance. (See Fig. 1; Fig. 3; paragraphs [0058]-[0060]; and paragraphs [0105]-[0107]; Fig. 4 and paragraphs [0111]-[0114].)
	KOGURE discloses determining a Levenshtein-Damereau distance. (See page 7, paragraph 4.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify GULAK and Sakemi, to incorporate with the teachings of KOGURE, to determine a Levenshtein-Damereau distance between homomorphically encrypted data, so that the system could be more flexible through implementing different algorithms for biometric authentication.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Arora et al. (US 20200250679 A1) disclose authenticating a user by comparing homomorphically encrypted data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685